Citation Nr: 1103109	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-26 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran had active military service from September 1943 to 
August 1945.  The appellant is the Veteran's widow.  The Veteran 
died on April [redacted], 2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  By way of the September 2007 decision, the RO denied 
service connection for cause of the Veteran's death.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In June 2007 the appellant filed a claim for entitlement to 
service connection for the cause of the Veteran's death.  The 
Veteran died on April [redacted], 2007, of aortic dissection as a result 
of atherosclerotic cardiovascular disease.  The September 2007 
rating decision denied service connection for cause of the 
Veteran's death and the appellant then filed a timely appeal.  

On the appellant's September 2008 VA-9 Substantive Appeal she 
stated that she wanted a Board hearing at her local RO.  A 
careful review of the appellant's claims file revealed that the 
appellant has not been scheduled for a travel Board hearing. 
Because travel Board hearings are scheduled by the RO, a remand 
of this matter is required in this case.  See 38 C.F.R. § 20.704 
(2010).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

The RO should take appropriate steps to 
schedule the appellant for a Board hearing 
at the RO at the earliest opportunity, 
following the usual procedures as set forth 
in 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.704 (2010).  Then, the RO 
should return the claims file to the Board 
in accordance with current appellate 
procedures.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





						
	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


